Title: To Thomas Jefferson from Samuel Elam, 10 November 1801
From: Elam, Samuel
To: Jefferson, Thomas


Sir,
Newport Rhode Island Novr. 10th 1801.
The Newport Insurance Company in Rhode Island, think it a duty they owe to themselves and those of their fellow citizens who are immediately concerned in trade, respectfully to represent to the Chief Magistrate of the Union, that great spoliations have been, during the present year, committed upon their lawful commerce by vessels acting under authority from the Government of Spain.
As Underwriters we have been unexpectedly injured by these spoliations, and are apprehensive of sustaining further and great losses by a continuance of them; we therefore beg leave to remonstrate against them.
The differences, between the United States and France, having been terminated by their late Treaty, and the Treaty subsisting between this Country and Spain, expressly allowing our Citizens the liberty of trading to and from the ports of the enemies of the latter, it was presumed, that vessels of the United States destined to ports in the Mediterranean sea, would not be by being cleared for or ordered to touch at a British port rendered liable to be captured and condemned by the French or Spaniards.
War with several of the Barbary States having been apprehended for some months previous to the declaration of it by the Government of Tripoli, the Merchants of the United States had deemed it prudent, for nearly a year past, to have their vessels when bound to any port in the Mediterranean Sea, cleared for or ordered to touch at Gibraltar to obtain information that might lead them to avoid, or to procure convoy to protect them against the Barbary Corsairs. And it has not been unusual for American vessels, in times of the greatest security to touch at Gibraltar merely for the purpose of gaining commercial intelligence, always useful and sometimes absolutely necessary for the success of their Mediterranean voyages. But since the existence of the danger alluded to, it has been considered essential to the safety our Merchant vessels bound as before mentioned, that they should touch at Gibraltar. And when cleared for, or ordered to touch at, that port they have been insured at a lower rate than they otherwise would have been. It now appears however, that clearances and orders of this kind have exposed them to new dangers. They have been avowedly in consequence of them, taken near Gibraltar and carried into the port of Algeciras in Spain, by gun boats and other armed vessels, sailing under the flag and authority of Spain, but in company as we are informed with French Privateers; and have there been condemned by a Spanish Tribunal. We have to regret the capture and condemnation, under the circumstances and in the manner above recited, of two vessels with valuable cargoes, owned wholly by Citizens of the United States and not laded with any goods contraband of War; in which as Underwriters, we were interested to the Amount of thirty thousand dollars; that sum however comprising only a small part of the whole value of them. The papers relating to, and proving the Capture and condemnation of one of these ships called the Hercules Courtenay, of Newport, we are assured were transmitted by the owners of her to the Secretary of State some months since; and the facts respecting the case of the other, called the Molly of Philadelphia have, we doubt not, been fully stated to the Secretary by the owners of her, who are Merchants of that City. It is therefore unnecessary for us, and we shall not presume, to lay before the President all the circumstances attending these two captures. We nevertheless think it proper to mention, that it was alledged on the part of the Captors that Gibraltar had been declared in a state of Blockade by the Government of Spain. This declaration was however not known here at the time of the sailing, from the United States of the two vessels referred to, and of many other vessels that have experienced a similar fate. It can indeed be considered only as a pretext, for capturing defenceless neutral vessels, when it is known that Gibraltar has not been actually blockaded, for at least several years past, by any Spanish Naval force capable of preventing a single British sloop of War from going into, or coming out of that port.
The hostile disposition manifested by the Spaniards towards our commerce in the Mediterranean Sea, and elsewhere excites in our minds serious apprehensions for its safety, when we consider the reduction that has lately taken place in our Navy and the present unarmed state of our Merchant vessels. But relying upon your assurances to the Legislature of this State, that “Commerce will be cherished by you, both from principle and duty,” we confidently hope, that the powers vested in the President by the Constitution and laws of the United States will be exerted to obtain indemnification for the losses, and to prevent a repetition of the injuries of which we complain.
By order and in behalf of the Newport Insurance Company

(signed)   Samuel Elam. President
Attest
J Dennison Secretary
 